DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

[2]	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 May 2021 has been entered.

Notice to Applicant

[3]	This communication is in response to the Amendment and the Request for Continued Examination (RCE) filed 17 May 2021. It is noted that this application benefits from Provisional Patent Application Serial No. 62/438,095 filed 22 December 2016. Claims 1-13, 15-16, and 20-23 have been amended. Claims 1-23 are pending.


Response to Remarks/Amendment

[4]	Applicant's remarks filed 17 May 2021 have been fully considered and are addressed as follows:

[i]	In response to rejection(s) of claim(s) 1-23 under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 17 December 2020, Applicant provides the following remarks:

"…the claimed invention relates to a computer implemented software development tool for automated evaluation that analyzes software development events...and generates changes to the software development process that improve efficiency and/or accuracy of the software development project...a software development project may be managed using continuous integration software that tracks events that occur during the project...A software development project may generate an enormous amount of data during various developmental stages...given the shear amount of data generated and the decentralized nature of the software development, it is difficult to accurately evaluate how efficiently a code development project is progressing in real-time, and make recommendations or changes...The claimed invention solves the problem of evaluating and automatically implementing one or more changes to a programmed workflow for a software development project by analyzing data retrieved from a continuous integration platform... "


Applicant further remarks:

“…the Examiner alleges that claims 1, 12, and 23 are directed to a method of organizing human activity which encompasses a mental process that could be performed by a person...As noted in the 2019 Guidance, an operation that cannot be practically performed in the human mind does not recite a mental process....Assignees submit...that the iterative and multi-stage software project analysis operations cannot be practically performed by a human person and, thus, the claimed operations are not directed to an abstract idea…the processes allow voluminous and otherwise seemingly disparate event data generated as a result of a software development project to be automatically retrieved and objectively analyzed using a benchmarking model...The recited processes cannot be practically performed by a human user...”

In response, Examiner respectfully maintains that the claims as presented remain directed to ineligible subject matter. As an initial matter, Examiner respectfully directs Applicant’s attention to the Specification of the invention as published paragraphs [0040] [0059] and [0071]. The noted passages indicate that, in the context of the instant invention, projects are a series of activities having a goal that are executed by teams of individuals. Project units and metrics are inclusive of measurements such as hours of labor, or lines of code to be written required to execute a step or project. Recommendations are of the nature of setting a project leader, i.e., assigning a human actor to a role of activity, and/or adding or removing people from the team. Given the context of the invention and the types of projects being evaluated and recommendations provided by the inventive system, Examiner maintains that the projects, units, metrics, and recommendations, when considered in light of the supportive disclosure, are reasonably understood to be actions and behaviors of human actors. 
 Respectfully, Examiner directs Applicant’s attention to the claim limitations of representative claim 12. In particular claim 12 as presented by amendment includes “…retrieving a set of data objects from a software development platform that is configured to track issues of a software development project…”, “...extracting metadata from the set of data objects...”, “...transmitting the set of weighted project units to a benchmarking model including a project evaluation function...” and “…receiving an output from the project evaluation function...the output comprising a score and a confidence interface...”. With respect to the enumerated groupings, the series of actions depicted by the representative limitations above are reasonably a series of actions or activities directed to a general process of providing a service to evaluate a project (See interpretation in light of the supportive disclosure above). Reasonably, from the above limitations, one would conclude that the analyzing labor and coding requirements for a project to recommend staffing adjustments and assignments is a form of facilitating interactions between people. Accordingly, Examiner respectfully maintains that considered as an ordered combination, the steps/functions of claim 12 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of providing actions or activities directed to a general process of providing a service to evaluate a project. A general process of analyzing project requirements and recommending actions is reasonably categorized as organizing human activities, as set forth in the prior guidance and reformulated as a “grouping” of abstract ideas in the present 2019 PEG. 

While Applicant contends that the scale of data generated renders the analysis, calculation, and determinations steps not practically performable by human mental processing, Examiner respectfully maintains that the presently claimed invention includes steps performable by human mental processing. In particular, while large volumes of data could serve to encumber mental processing and would reasonably be performed more rapidly using a processor, the claims are not limited to extraordinary large data sets. Rather, the function recited could reasonably be 

Specifically, claim 12 as presented by amendment includes “...analyzing...the metadata to identify one or more features associated with the software build....in response to analyzing the metadata, determining a set of weighted project units for the one or more features based on a standard set of metric values...”, “…determining...a set of recommendations, each recommendation based on a respective score for a respective project unit…”, and “…selecting...a first recommendation from the set of recommendation based on a respective confidence interval, the recommendation comprising one or more changes to a programmed workflow for the software development project; and...alter the programmed workflow...based on the one or more changes…”. Respectfully, absent further clarification of the processing steps executed by the recited processor, one of ordinary skill could reasonably be expected to apply human mental processing to metadata to identify features in the metadata. Similarly, a human user could reasonably be relied upon to apply mental processing to determine a set of weighted project units for the one or more project features and further, given a score, determine a recommendation where the recommendation is based on the score. Lastly, a human user applying mental processing and given a calculated confidence interval could reasonable select a recommendation based on the confidence interval and alter the workflow in accordance with the recommendation (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a 

Applicant additionally provides:

“…the claims are directed to specific technical and practical application of automated analyzing of event data generated during a software development project, breaking down the data into discrete units, benchmarking the project units and providing one or more changes to increase the efficiency...of the software development process…the recited computer-implemented method can process the large amounts of otherwise disjointed data that is produced during a software development project and identify defined project units to benchmark the data in an object manner. This allows the system to identify changes to the processes development that would not be possible by a person viewing the cast amount of raw event data...As such, Assignees respectfully submit that any abstract idea to which either of claim 1, 12, and 23 are alleged to be directed, that abstract idea is clearly integrated into the unique and narrowly-tailored practical application of retrieving data objects associated with event data generated during a software development process...analysis should not advance beyond Step 2 A Prong 2 in view of amended claim 1, 12, and 23...”


Applicant remarks:

“...the inventive concept of retrieving event data from a software development platform, analyzing the corresponding metadata,, identifying discrete project units from the metadata that can be objectively evaluated by a benchmarking model to generate one or more changes...is clearly the result of inventive effort and precisely embodies...an ‘inventive concept’...analysis should not advance beyond Step 2B in view of either amended claim 1, 12, or 23...”

In response, Examiner respectfully disagrees. With respect to considerations of additional elements under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 12 as presented by amendment now positively identifies a “processor” as used or performed certain method steps. The claimed processor provides a candidate “additional element” performing function which could serve to integrate the abstract concept into a practical application of the abstract concept.  With respect to the recited processor, claim 12 as presented by amendment indicates that the following steps are executed “using the processor”: (1) extracting metadata from the set of data objects, (2) analyzing the metadata to identify one or more features, and (3) determining a set of weighted project units for the one or more features based on a standard set of metric values. Similarly, claim 12 as amended indicates that the following steps are performed “by the processor”: (4) determining a set of recommendations, and (5) selecting a first recommendation from the set of recommendations based on a respective confidence interval.   


Each of the limitations of claim 12 states a result (e.g., metadata is extracted and analyzed and features are identified, weighted units are determined based on metrics, a set of recommendations is determined based on a score, and recommendations are selected based on a respective confidence interval etc.) as associated with a respective “processor”. The processor is further identified as being used to perform the step/function or the step/function is performed by the processor. Beyond the general statement that functions are performed using the processor in producing the claimed result, the recitation of using a processor is reasonably met by a human user utilizing a computer to view data and make selections or arrangements (i.e., using functionality inherent to generic devices to view and organize data). While limitations indicating 


Respectfully, claim 12 is reasonably understood to be conducting standard, and formally manually performed process of evaluating a project and providing a benchmarking service using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information from computer memory and transmitting information over a computer network. The claimed evaluating a project and providing a benchmarking service benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception.

NOTE: For Applicant’s benefit, while Applicant remarks that the claimed invention relates to a computer implemented software development tools for automated evaluation that analyzes events occurring at a software development platform, Examiner notes that in present form, much of this functionality occurs external to the claimed invention. Specifically, as presented, the claimed system merely receives data from a development platform that tracks issues of a software development project. Similarly, the inventive system merely transmits project units to a benchmarking model and receives scores and confidence intervals from the external project evaluation function/benchmarking model. In other words, as presented, the functions of tracking issues and calculating confidence intervals occurs external to the inventive system and the interactions performed by the claimed system are limited to transmission and receipt of data to and from the development platform and/or benchmarking model. Additionally, as presented, the altering of the programmed workflow is not identified as performed by the inventive system, rather, a processor merely assist a user to select a recommendation and the recommendation includes an adjustment. Examiner suggests that clarity with respect to processing function performed by the inventive system in one or more of these features/functions could serve to overcome the maintained rejection under 35 U.S.C 101. Applicant is encouraged to contact the Examiner to discuss amendments to the claims to this effect an potentially expedite issuance of the instant application.      

In response, Examiner respectfully disagrees. With respect to consideration of evidence that the claimed invention presents significantly more than the abstract idea under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 12 as presented by amendment, includes: the evaluation function and the processor executing instructions recited exclusively in step 2A prong 2) fail to identify functions performed by the underlying technology that amount(s) to significantly more than the recited abstract idea. In support of Examiner’s maintained conclusion that the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2018/0181898, Examiner notes paragraphs [0075]-[0085]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure 

With respect to the executable routines, the claims (claims 1, 12, and 23) specify that the above identified generic computing structures are programmed/configured to: (1) receive data; (2) extract metadata; (3) analyze data and determining weighted units; (4) determine recommendations; and (5) select a recommendation. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of evaluating a project and providing a benchmarking service. In 

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 

[ii]	Applicant’s remarks directed to previous rejection(s) of claim(s) 1-3, 6-13, and 16-23 under 35 U.S.C. 102/103 have been fully considered and are persuasive. The rejection(s) is/are withdrawn.


Claim Objections

[5]	Claim 12 is objected to because of the following informalities:  Claim 12 recites “...the output comprising a score and a confidence interface...”. The remainder of the claim, and independent claims 1 and 23 refer to a confidence interval, as provided in the specification. Examiner assumes the reference to “interface” constitutes a typographical error or oversight to be corrected on the next response. Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[6]	Previous rejection(s) of claims 1-23 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea, absent significantly more have not been overcome by the amendments to the subject claims and is/are maintained. See response to remarks/amendments for further clarification.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-23 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:



The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).


Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1, 12, and 23 are directed to a system, a method, and non-transitory computer-readable storage medium, respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, 

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 12, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of evaluating a project and providing a benchmarking service, which is reasonably considered to be method of Organizing Human Activity and further encompassing ineligible Mental Processes. In particular, the general subject matter to which the claims are directed consists of performing an evaluation of a project using a model which is an ineligible Certain Methods of Organizing Human Activity namely: commercial or legal interactions (e.g., providing an evaluation service); and managing personal behavior or relationships or interactions between people (e.g., illustrating rules or set performed by a human user in evaluating the project). Further limitations are directed to ineligible processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 12. In particular, claim 12 as presented by amendment includes: “…retrieving a set of data objects from a software development platform that is configured to track issues of a software development project…”, “...extracting metadata from the set of data objects...”, “...transmitting the set of weighted project units to a benchmarking model including a project evaluation function...” and “…receiving an output from the project evaluation function...the output comprising a score and a confidence interface...”. Considered as an ordered combination, the steps/functions of claim 12 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of providing a service to evaluate a project, which is an ineligible concept of Organizing Human Activity including commercial interactions and general instructions to perform tasks and actions, as set forth in the prior guidance and reformulated as a “grouping” of abstract ideas in the present 2019 PEG. 

Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind.

With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 12 as presented by amendment recites: “...analyzing...the metadata to identify one or more features associated with the software build....in response to analyzing the metadata, determining a set of weighted project units for the one or more features based on a standard set of metric values...”, “…determining...a set of recommendations, each recommendation based on a respective score for a respective project unit…”, and “…selecting...a first recommendation from the set of recommendation based on a respective confidence interval, the recommendation comprising one or more changes to a programmed workflow for the software development project; and...alter the programmed workflow...based on the one or more changes…”. Respectfully, absent further clarification of the processing steps executed by the recited processor, one of ordinary skill could reasonably be expected to apply human mental processing to metadata to identify features in the metadata. Similarly, a human user could reasonably be relied upon to apply mental processing to determine a set of weighted project units for the one or more project features and further, given a score, determine a recommendation where the recommendation is based on the score. Lastly, a human user applying mental processing and given a calculated confidence interval could reasonable select a recommendation based on the confidence interval and alter the workflow in accordance with the recommendation (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional 

Claim 12 as presented by amendment identifies a “processor” as used or performed certain method steps. The claimed processor provides a candidate “additional element” performing function which could serve to integrate the abstract concept into a practical application of the abstract concept.  With respect to the recited processor, claim 12 as presented by amendment indicates that the following steps are executed “using the processor”: (1) extracting metadata from the set of data objects, (2) analyzing the metadata to identify one or more features, and (3) determining a set of weighted project units for the one or more features based on a standard set of metric values. Similarly, claim 12 as amended indicates that the following steps are performed “by the processor”: (4) determining a set of recommendations, and (5) selecting a first recommendation from the set of recommendations based on a respective confidence interval. 

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: There are no additional elements in the claim; adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2103.05; and/or generally 

Each of the limitations of claim 12 states a result (e.g., metadata is extracted and analyzed and features are identified, weighted units are determined based on metrics, a set of recommendations is determined based on a score, and recommendations are selected based on a respective confidence interval etc.) as associated with a respective “processor”. The processor is further identified as being used to perform the step/function or the step/function is performed by the processor. Beyond the general statement that functions are performed using the processor in producing the claimed result, the recitation of using a processor is reasonably met by a human user utilizing a computer to view data and make selections or arrangements (i.e., using functionality inherent to generic devices to view and organize data). While limitations indicating a function is performed “by a processor” can denote a processing step not performable by a human operator, as presented the determining and selecting steps are reasonably met by a human user viewing a set of recommendations on a computer and making a selection and/or a user viewing data displayed on a computer including scores and confidence intervals and selecting a recommendation. Accordingly, as presented, the recitations of “using a processor” and “by a processor”, absent further clarification of particular processing steps executed by the underlying technology to produce the result are reasonably understood to be an equivalent of “apply it” or constitute a general linking of the claimed method to a technical environment, generally. The technology as engaged is solely identified as storing and retrieving information, performing tasks 

Accordingly, claims 1, 12, and 23 are reasonably understood to be conducting standard, and formally manually performed process of evaluating a project and providing a benchmarking service using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of organizing data, storing data, and sending data over a computer network. The claimed evaluating a project and providing a benchmarking service benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 


Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2018/0181898, Examiner notes paragraphs [0075]-[0085]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.

With respect to the executable routines, the claims (claims 1, 12, and 23) specify that the above identified generic computing structures are programmed/configured to: (1) receive data; (2) extract metadata; (3) analyze data and determining weighted units; (4) determine recommendations; and (5) select a recommendation. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of evaluating a project and providing a benchmarking service. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., evaluating a project and providing a benchmarking service, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of evaluating a project and providing a benchmarking service benefit from the use of computer technology, but fail to improve the underlying technology.

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting 
       
Independent claims 1 and 23, directed to an apparatus/system and computer-executable instructions stored on computer-readable media for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

Dependent claims 2-11 and 13-22, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.
For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).

Claim Rejections - 35 USC § 103

[7]	Previous rejection(s) of claims 1-3, 6-14, 17-23 under 35 U.S.C. 103 as being unpatentable over Tijerina et al. (United States Patent Application Publication No. 2018/0137445) in view of Johnston et al. (United States Patent Application Publication No. 2017/0364850) has/have been overcome by the amendments to the subject claims and is/are withdrawn.

Allowable Subject Matter

[8]	Claims 1-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.


Subject Matter Overcoming Art of Record

[9]	The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claims 1, 12, and 23. The prior art of record fails to define a system, method, and computer-readable medium including executable instructions comprising steps/function of:

“...retrieving a set of data objects from a software development platform...extracting metadata from the set of data objects...analyzing...the metadata to identify one or more features associated with the software build...determining a set of weighted project units for the one or more features...receiving an output from the project evaluation function...comprising a score and a confidence inter[val] for each of the weighted project units...determining...a set of recommendations, each recommendation based on a respective score for a respective project unit’ selecting...a first recommendation...based on a respective confidence interval, the first recommendation comprising one or more changes to a programmed workflow for the software development project;...alter the programmed workflow for the software development project based on the one or more changes.”

The most closely applicable prior art of record is referred to in the Office Action mailed 17 December 2020 as Tijerina et al. (United States Patent Application Publication No. 2018/0137445). Tijerina et al. provides a system and method which applies a plurality of benchmarking models to resources data including project data. The system/method analyzes the data to provide a user with a benchmark visualization which provides for analysis or organizational or project efficiency.  

While Tijerina et al. is similar to the instant application in many respects, there are clear patentable distinctions. Initially, while Tijerina et al. utilizes benchmarking models and generates scores, Tijerina et al do not indicate that the benchmarking and evaluation is specifically applied to project units and does not generate a confidence interval for one or more recommendations. By extension, Tijerina et al fail to select a recommendation and implement a programmatic change to a workflow based on the recommendation/confidence interval.   

Accordingly, Tijerina et al. fail to disclose or otherwise render obvious at least “...retrieving a set of data objects from a software development platform...extracting metadata from the set of data objects...analyzing...the metadata to identify one or more features associated with the software build...determining a set of weighted project units for the one or more features...receiving an output from the project evaluation function...comprising a score and a confidence inter[val] for each of the weighted project units...determining...a set of recommendations, each recommendation based on a respective score for a respective project unit’ selecting...a first recommendation...based on a respective confidence interval, the first recommendation comprising one or more changes to a programmed workflow for the software development project;...alter the programmed workflow for the software development project based on the one or more changes.”, as required by each of claim 1, 12, and 23.


Conclusion

[10]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..

Boulineau et al., METHOD AND SYSTEM FOR ESTIMATING PROJECT PLANS FOR PACKAGED SOFTWARE APPLICATIONS, United States Patent Application Publication No. 2008/0313595, paragraphs [0085][0086][0098][0147]-[0150]: 

Relevant Teachings: Boulineau et al. discloses a system and method which a model-based analysis of project plans and further includes scoring of plans on the basis of cost and time efficiency, among other attributes. The system/method applies scoring to project plans and enables a selection of project plans and adjustments (termed a phase duration adjustments) based on scoring. Boulineau et al. do not appear to apply a confidence interval to recommendations for adjustments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT D RINES/Primary Examiner, Art Unit 3683